Citation Nr: 1821314	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-15 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for lymphoma.

2.  Entitlement to service connection for skin cancer.  

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).    

4.  Entitlement to service connection for a heart disability to include as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1954 through January 1964 and from February 1972 through June 1982.  The Veteran died in July 2011, and the appellant is the Veteran's spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The appellant testified before the undersigned Veterans Law Judge at an April 2017 hearing.  A transcript of the hearing is associated with the evidence of record.

The issues of (1) entitlement to service connection for an acquired psychiatric disorder to include PTSD and (2) entitlement to service connection for a heart disability to include as secondary to service-connected hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At her April 2017 hearing, the appellant requested a withdrawal on the record of her appeal for entitlement to service connection for lymphoma.

2.  At her April 2017 hearing, the appellant requested a withdrawal on the record of her appeal for entitlement to service connection for skin cancer.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant of her claim for entitlement to service connection for lymphoma have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal by the appellant of her claim for entitlement to service connection for skin cancer have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn her appeal in regard to her claims for entitlement to service connection for lymphoma and skin cancer.  See April 2017 hearing testimony.  Accordingly, the appeals of those issues are dismissed.


ORDER

The appellant's claim for entitlement to service connection for lymphoma is dismissed.

The appellant's claim for entitlement to service connection for skin cancer is dismissed.


REMAND

The Veteran died in July 2011.  Thereafter, the appellant filed timely claims for entitlement to accrued benefits in regard to the issues on appeal as well as a request to continue the Veteran's claims as a substitute party.  See July 2011 correspondence from the appellant.  In an April 2014 Statement of the Case, the AOJ denied the appellant's claims for entitlement to accrued benefits for the purpose of establishing service connection for a mental disorder and skin cancer.  At the time, the AOJ had not granted the appellant's substitution request and limited its consideration of evidence to the evidence available at the time of the Veteran's death in accordance with applicable law.  See Codesheet to April 2014 Statement of the Case; 38 C.F.R. § 3.1000(c)  

However, the AOJ subsequently granted substitution in a March 2018 rating decision, and VA must now consider the claims in light of the totality of the evidence including additional evidence received on appeal. See 38 C.F.R. § 3.1010 (f)(3).  The Board notes that the Veteran was not afforded current VA examinations in regard to his mental health and heart disabilities to determine whether they were related to his service.  After reviewing the totality of the evidence, the Board finds that further development is needed in this case to fairly adjudicate the appellant's claims.  

VA treatment records show diagnoses of mental disabilities shortly before the Veteran's death including a depressive disorder.  See, e.g, February 2011 Mental Health note from Atlanta VA Medical Center (VAMC).  Service treatment records from the Veteran's first period of service show reports of psychiatric complaints including nervousness and tension.  See, e.g., June 1955 entry in the Veteran's Record of Outpatient Service.  The Veteran stated that during his service in Korea in 1955, he found dead and decaying bodies.  See Veteran's July 2011 Statement in Support of Claim for Service Connection for PTSD.  Service treatment records from the Veteran's second period of active service also show complaints of dizzy spells and blurred vision associated with stress.  See, e.g. February 1981 entry in the Veteran's Chronological Record of Medical Care.  On the Veteran's March 1982 retirement examination, it was noted that the Veteran had depression and excessive worry, frequent trouble sleeping, and nervous trouble.  In light of this evidence, the Board also finds that the AOJ should obtain an appropriate opinion from a VA examiner addressing whether the Veteran had a psychiatric disorder related to his service.  

The Veteran's treatment records shortly prior to his death show evidence of a heart murmur, heart enlargement, and leaking of the mitral valve.  See, e.g, April 2011 Primary Care Note from Atlanta VAMC; September 2010 General Surgery Consult note from Atlanta VA Medical Center (VAMC); April 2010 Primary Care Note from Oakwood CBOC.  The record also shows that the Veteran had some heart complaints in-service.  See, e.g., Veteran's March 1982 retirement examination (indicating that the Veteran had hypertension and a history of a suspected heart attack in 1972).  In light of this evidence, the Board finds that the AOJ should obtain an appropriate opinion from a VA examiner addressing whether the Veteran had a heart disability related to his service.  

The Board also notes that the record does not contain a copy of the Veteran's death certificate.  After conducting all necessary development including making reasonable attempts to obtain a copy of the Veteran's death certificate and additional nexus opinions, the AOJ should adjudicate the Veteran's claims based on the totality of the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the appellant and her representative and request their assistance in identifying any outstanding relevant VA and private records to include a copy of the Veteran's death certificate.  The AOJ should make reasonable attempts to obtain all identified outstanding records and associate them with the Veteran's claims file.

2. After associating all identified relevant outstanding evidence with the Veteran's claims file, the AOJ should obtain an opinion from appropriate VA examiner(s) further addressing the etiology of the Veteran's psychiatric and heart disabilities.  The AOJ should provide the VA examiner(s) with a complete copy of the Veteran's claims file.  The examiner(s) is asked to follow these directives:  

a) The mental health examiner is asked to opine whether it at least as likely as not (50 percent or greater probability) that the Veteran had an acquired psychiatric disorder related to his military service.  The examiner should consider the Veteran's psychiatric complaints reported in his service treatment records during multiple periods of active duty service.  

b) The heart examiner is asked to opine whether it at least as likely as not (50 percent or greater probability) that the Veteran had a heart disability related to his military service.  The examiner should consider all complaints of current and prior cardiac symptoms noted in the Veteran's service treatment records.

The heart examiner should explain whether it is at least as likely as not the Veteran had a heart disability caused by the Veteran's service-connected disabilities to include hypertension.  
   
The heart examiner should also explain whether it is at least as likely as not that the Veteran had a heart disability permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected disabilities to include hypertension.  If the examiner finds that a heart disability was aggravated by a service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

3. After completing the above actions and any other necessary development, the claims must be readjudicated based on a review of the totality of the evidence currently of record.  If a claim remains denied, a Supplemental Statement of the Case must be provided to the appellant and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

38 C.F.R. § 


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


